DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/20/2021 has been entered. Claims 1 and 6-10 are pending. Claim 1 is amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Joung (US 2012/0244040) hereinafter JOUNG (already of record), in view of Meyer et al (US 2004/0120876) hereinafter MEYER (already of record), Fukuju et al (US 2013/0189521) hereinafter FUKU (cited by the Applicant in the IDS filed 11/04/2020), and Huang et al (US 2002/0092938) hereinafter HUANG (already of record).

As for claim 1, JOUNG teaches a system for preparing silica aerogel [Abstract]. The system has a raw material supply part with a plurality of storage containers which each can contain their own raw material (materials with respective storage containers) [0020]. The raw materials supplied can be de-ionized water, water glass, a surface modifier, an inorganic acid, and an organic solvent (these are materials worked upon which do not imbue the apparatus with distinction over the prior art) [see e.g. MPEP 2115] otherwise the materials are supplied [0020]. There are tubes to transfer each raw material from the supply part to a downstream process (the connection tubes at the valves) [0020]. 
There is a mixer with a mixing tank, a stirring blade and its respective motor [Fig. 1 #120; 0027]. 
There is a dryer connected to the mixer to dry silica wet gel to produce silica aerogel in a powder [Fig. 1 #130; 0027]. 
There is a recovery unit made up of a condenser attached to the mixer and the dryer for recovering some of the organic solvent vaporized in the mixer and drying [Fig. 1 #140; 0029].
There is a heater for transferring heat or a heated medium to at least one of the mixer and dryer [Fig. 1 #150; 0030]. 

JOUNG does not teach a pulverizer.

It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a jet mill homogenizer downstream of the supply of JOUNG and before the mixer of JOUNG as taught by MEYER in order to more economically use water.
For there to be an additional homogenizer downstream of the homogenizer of JOUNG/MEYER the ordinary artisan would be similarly motivated by the concern of controlling water dispersion though the silica mixture as taught by MEYER and therefore would have found the additional jet mill obvious. Additionally an additional jet mill would be a duplication of parts which is prima facie obvious [see MPEP 2144.04(VI)(B)]. 
Should the Applicant disagree:
FUKU teaches the manufacturing of aerogel based on silica [Title; Abstract]. In which the combination of two liquids (the aqueous silica sol and the hydrophobic solvent) is undertaken using homogenizer which emulsifies right before the gelation step [0061-62]. The advantage of homogenizing in this manner is that the shape of the silica sol droplets is less likely to be disturbed which improves the circularity of the droplets. 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the homogenizer upstream of the gelation 

JOUNG/MEYER/FUKU do not teach a rotating blade unit. 
HUANG teaches a rotating blade unit that reduces particle size (classifier) and increases a reaction surface area (by grinding/reducing particle size) [Fig. 1; 0028-31]. The rotating blade unit has a plate member (dispersion plate and beater plates) [Fig. 1 #4 and 7; 0033-34] with a flat plate shape, an upper side, and an upwardly protruding blade member which protrudes upwardly from a top surface of the plate member (dispersion blades) [Fig 1 #5; 0033]. The blade and plate member rotate together [0033]. 
The rotating blade unit is under the jet mill such that particles exiting the jet mill fall and accumulate by gravity on the top surface of the plate member and are pulverized by the protruding blade member as it rotates facing the upper side (as the particles can collect on the top surface of the plate member due to the location of the inlet) [Fig. 1 #3; 0032]. The classifier of HUANG is useful as it is composed of wear resistant parts and is optimized to produce desired material sizes without excess production of fines [0028; 0035].
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have added the classifier of HUANG to the outlet of the jet mill of JOUNG/MEYER/FUKU in order to control sizing of the particles without producing excess fines. 



As for claim 7, JOUNG/MEYER/FUKU/HUANG teach claim 1 and JOUNG further teaches a collector with its own respective tubing and connected to the dryer (tubing is depicted around the valve V10) [Fig. 1 #160; 0018; 0028].

As for claim 8, JOUNG/MEYER/FUKU/HUANG teach claim 1 and JOUNG further teaches a temperature sensor for measuring a temperature in the mixing tank [Fig. 1 #124; 0027].

As for claim 9, JOUNG/MEYER/FUKU/HUANG teach claim 1 and JOUNG further teaches that the recovery unit has a storage tank [Fig. 1 #142; 0029].

As for claim 10, JOUNG/MEYER/FUKU/HUANG teach claim 9 and JOUNG further teaches that there is a vacuum pump for controlling a pressure within each of the condenser and the storage tank [Fig. 1 #144; 0029].

Response to Arguments
Applicant's arguments filed 05/20/2021 have been fully considered but they are not persuasive.
Applicant argues on pg. 4-5 that Joung, Meyer and Huang fail to contain any teachings pertaining to the formation of an emulsion using a homogenizer. 
The Examiner respectfully disagrees. The formation of an emulsion is a manner of using a device and the material worked upon [see e.g. MPEP 2114-2115]. Therefore it is understood that by incorporating a homogenizer before the mixer and after the jet mill would meet this limitation. As it pertains to Meyer’s teachings in Joung/Meyer the key to its combination is the improvement of content within the respective devices (by incorporating the water content through grinding with a jet-mill) [Meyer: 0036]. For this reason the ordinary artisan would find motivation to consider adding another jet-mill to further improve the water content of the silica. Otherwise the ordinary artisan would have simply found the additional jet-mill (which the Examiner understands to substantially be a homogenizer) to be a prima facie obvious duplication of parts [see MPEP 2144.04(VI)(B)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.V./             Examiner, Art Unit 1748                                                                                                                                                                                           
/JACOB T MINSKEY/             Primary Examiner, Art Unit 1748